2014 IL App (1st) 123364


                                                                                FIRST DIVISION
                                                                                    June 30, 2014


                                          No. 1-12-3364

______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,      )     Appeal from the
                                          )     Circuit Court of
                  Plaintiff-Appellant,    )     Cook County.
                                          )
v.                                        )     No. 12 CR 6542
                                          )
CECILIA YANEZ,                            )     Honorable
                                          )     Carol M. Howard,
                  Defendant-Appellee.     )     Judge Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE CONNORS delivered the judgment of the court, with opinion.
       Justices Hoffman and Cunningham concurred in the judgment and opinion.

                                           OPINION

¶1     The State appeals pursuant to Illinois Supreme Court Rule 604(a)(1) (eff. July 1, 2006)

from a circuit court order granting defendant Cecilia Yanez's motion to quash her arrest and

suppress evidence obtained when police stopped and searched a vehicle she was driving. On

appeal, the State contends the trial court erred in granting defendant's motion because the court

erroneously applied the probable cause standard to determine whether an investigatory stop was

justified and failed to consider the totality of the evidence. We reverse and remand for further

proceedings.
1-12-3364


¶2     Defendant was charged with possession with intent to deliver over 900 grams of cocaine.1

Defendant moved to quash her arrest and suppress evidence arguing that her fourth amendment

rights were violated when the police unlawfully stopped her vehicle based on a hunch, without

legal justification and without articulable facts to support the stop. Defendant argued that she

was not violating any laws at the time of the stop, the search was unlawfully conducted without a

search warrant or defendant's consent, the search was not incident to a valid arrest, and the police

lacked probable cause to stop, arrest and search her.

¶3     At a hearing on her motion, defendant testified that on March 12, 2002, she was driving a

Chevrolet Silverado on the south side of Chicago near Midway Airport with her 24-year-old

daughter and 6-year-old grandson in the truck with her. The truck had an extended cab with a

backseat, and her grandson was restrained in a car seat in the backseat. Defendant also had a

cooler in the backseat, which contained milk, juice, soda and some sandwiches. The three were

traveling to Chicago from their hometown of McAllen, Texas, which is near the border of

Mexico. Defendant acknowledged she had been in Texas three days earlier, on March 9, 2012.

¶4     While driving down the street, defendant was stopped by an unmarked police car with

flashing red and blue lights. A police officer approached her vehicle and asked her for her

driver's license and vehicle registration. She handed the officer the documents, and he yelled at

her to get out of the truck. Defendant complied, as did her daughter, who also unbuckled her

grandson and removed him from the truck. Defendant told police that they had been visiting

relatives at 53rd Street and California Avenue, and were going to the aquarium. The police



1
 In its brief, the State asserts that defendant was arrested for possession of "suspect
methamphetamines." The record shows that although the criminal complaint alleged defendant
possessed methamphetamine, the indictment charged her with possession of "cocaine, or an
analog thereof." The composition of the substance is not at issue in this appeal.

                                               -2-
1-12-3364


officers went into her truck, opened the cooler, and removed the side padding from the cooler.

The police then removed two kilograms of cocaine and some money from the cooler.

¶5     Defendant testified that the police officers did not have a search warrant and did not have

an arrest warrant for defendant or her daughter. Defendant did not give the police permission to

enter her truck or open the cooler. Defendant acknowledged that she may have given the police

officer an expired driver's license because she had a second identical license she had ordered

through the Internet and was not sure which license she handed the officer.

¶6     Chicago police officer Thomas Cunningham testified that he had been an officer for 24

years and had been assigned to the narcotics division of the organized crime section in the

department since 1998. Officer Cunningham was assigned to the domestic interdiction unit,

which monitors points of transportation and hubs, such as hotels, motels, bus stations and

terminals where a lot of traveling and interaction between people occurs. Throughout his career,

Officer Cunningham was involved in hundreds of narcotics investigations, with well over 100 of

those being long-term investigations. Officer Cunningham was trained in the movement of bulk

amounts of narcotics and money when he was assigned to the Drug Enforcement Administration

(DEA) task force for four years and "Hida" for six years. The training provided techniques on

monitoring drug couriers and narcotics traffickers, and discussed their behaviors and products

they may buy which could indicate that they were narcotics traffickers or money couriers.

¶7     On March 12, 2012, Officer Cunningham was on duty near a hotel at 6650 South Cicero

Avenue after his unit learned that a person from the border town of Mission, Texas, had checked

into the hotel without advanced reservations and was registered as a day-to-day guest. The DEA

considers Texas a "source state" because it is a point of entry for a lot of illegal narcotics and

currency. A border town raises more red flags due to its close proximity to the border. Officer


                                                 -3-
1-12-3364


Cunningham explained that it is common for drug traffickers to arrive at a hotel without

reservations and pay cash on a day-to-day basis so they do not leave a paper trail. Officer

Cunningham was informed that a Chevrolet Silverado pickup truck with Iowa license plate

number 326YSQ was at the hotel. The officer checked the license plate number in the El Paso

Intelligence Center (EPIC), a database information system funded by the DEA, and learned the

truck was seen near the Mexican border on March 9, 2012. He further learned that the truck was

being driven by defendant, who was staying at the hotel. Officer Cunningham acknowledged

that he knew the truck was not owned by defendant or her daughter. Officer Cunningham

checked defendant's name in EPIC and found that the DEA had her listed as being involved in a

narcotics trafficking organization and a money laundering organization. Defendant was

suspected of laundering drug money through businesses and distributing methamphetamine.

¶8     In addition, Officer Cunningham learned that defendant's name had been checked for

being at that same hotel on December 31, 2011, at which time the officer recalled the police had

previously followed her. On December 30, 2011, the police followed defendant to a bus depot at

35th Street and California Avenue, where they overheard a telephone conversation in Spanish

that they believed was a coded narcotics conversation. Defendant said the brownies were not

ready and that she was going to return home because she did not have time to wait around. The

police interpreted the language to mean either the money or the product was not ready, and she

was returning to Texas. The police took no action that day. Officer Cunningham acknowledged

he is not fluent in Spanish, but the officer who overheard the conversation was.

¶9     Based on all the information police had about defendant, they conducted surveillance of

her hotel room. Office Cunningham saw defendant leave her room pulling a blue and white

Coleman cooler. Defendant's daughter and a young child were with her. Defendant placed the


                                               -4-
1-12-3364


cooler in the backseat of the pickup truck and drove to a Wal-Mart store a few blocks away. The

police followed her inside the store and saw her purchase rubber bands and yellow plastic tape

with attached dispensers. Officer Cunningham explained that such items are frequently used by

money couriers and drug traffickers to band money, and the plastic is used to camouflage or

mask the scent of narcotics. After defendant returned to her vehicle, the police followed her to

5300 South Maplewood Avenue. Defendant removed the cooler from her truck and brought it

inside a residence with her daughter and the child. A man answered the door and let them in,

and they remained inside the house for two hours. The three exited the home and returned to the

truck with defendant's daughter pulling the cooler. Defendant placed the cooler back inside the

truck and drove away with the police surveillance following her.

¶ 10   About a mile and a half later, Officer Keating, who was driving a covert vehicle in front

of defendant, said he saw the child dancing around inside the vehicle without his child restraint.

The police then conducted a traffic stop, pulling defendant's car over to the side of the road.

Defendant handed Officer Martinez an expired driver's license and was asked to exit her vehicle.

Officer Martinez handed the license to Officer Cunningham, who then interviewed defendant,

asking her where she was coming from and where she was going. Defendant replied that she left

the hotel in the morning, went directly to a relative's house in the 5300 block of Maplewood

Avenue, but no one was home, so she came directly back. Officer Cunningham knew defendant

was not being truthful, so he then asked the canine officer who was on the scene to deploy the

dog on the vehicle. The canine search occurred within minutes after defendant's truck was

stopped. The canine alerted positively to the exterior of the vehicle and then to the cooler in the

backseat of the truck. Officer Cunningham inspected the cooler and found it had been tampered

with, as the seams were not factory sealed and had adhesive poured over them. Upon further


                                                -5-
1-12-3364


inspection, Officer Cunningham discovered that the Styrofoam insert had been removed and

there were kilograms of cocaine and bundles of money inside the cooler. The money was

wrapped with rubber bands and plastic wrapping. Officer Cunningham then advised defendant

of her Miranda rights. Officer Cunningham acknowledged that police sometimes receive

information from sources that is not correct and that people sometimes pay for hotels with cash

because they do not have credit cards.

¶ 11   In rebuttal, defendant testified that Officer Cunningham was not the officer who

interviewed her on the scene. Defendant first spoke with Officer Cunningham after she was

arrested when he drove her truck back to the hotel and she sat in the passenger seat. Defendant

further testified that another police officer found the money and drugs, not Officer Cunningham.

The hotel room was registered under defendant's daughter's name, Stacy Rodriguez, and the

truck belonged to a man named Francisco. Defendant testified that she was arrested two hours

after she was stopped by police, after the police found cocaine in the cooler.

¶ 12   During closing arguments, the trial court stated, and defense counsel agreed, that the

issue in this case was whether or not the police had a proper basis to stop defendant's car. The

court stated that the canine sniff occurred within minutes after the truck was stopped, so there

was no issue about the detention being illegally prolonged. The court noted that the police

claimed the basis for the stop was that defendant's grandson was not properly restrained in his

car seat. The court further noted that the police also claimed their investigation of defendant

"added to the probable cause that they had for the stop." The court asked the prosecutor to

discuss what she thought "the basis for probable cause was." The prosecutor reviewed all of the

facts in the case and argued that, based on all of the information, the police had reasonable




                                               -6-
1-12-3364


articulable suspicion developed during the course of their investigation to stop defendant's car, in

addition to the child not being restrained.

¶ 13   The trial court found that defendant was more credible than Officer Cunningham

regarding her grandson being properly restrained in the car and that the child was not moving

around in the backseat. The court then stated, "It is clear to this court that the police stopped the

car because they suspected drug activity. So the issue is was there an articulable basis for that

suspicion." The court found that the fact that defendant and her daughter and grandson paid for

the hotel room with cash on a day-to-day basis "in and of itself is nothing." The court further

found that the fact that defendant lived in a border town and that the truck was seen near the

border a few days earlier "in and of itself doesn't mean anything." The court also found that the

fact defendant took a cooler in and out of her hotel room did "not necessarily mean anything in

and of itself" because people who travel often have coolers. The court stated that "[a]nother

basis of the officer's probable cause" was that defendant bought tape and rubber bands at Wal-

Mart, which are "legal items" and did "not mean that she was engaged in illegal activity." The

court further stated that Officer Cunningham did not testify about what type of drug activity

defendant may have been involved in near the border, and thus, there was "insufficient evidence

or information in the record for me to make a decision as to how helpful that was to a finding of

probable cause." The court concluded, "As I consider all of the evidence, I cannot say that, even

putting the evidence together, it constitutes enough for probable cause. The officer did not see

Miss Yanez engage in any illegal activity." Based on this finding, the trial court granted

defendant's motion to quash her arrest and suppress the evidence.

¶ 14   On appeal, the State contends the trial court erred in granting defendant's motion because

the court erroneously applied the probable cause standard instead of the reasonable suspicion


                                                -7-
1-12-3364


standard to determine whether the investigatory stop was justified. The State argues that,

applying de novo review, Officer Cunningham testified regarding sufficient articulable facts

which gave the police reasonable suspicion that defendant was engaged in criminal activity and

justified the investigatory stop. The State asserts that, contrary to the trial court's finding, the

police are not required to witness criminal activity to make an investigatory stop. The State

further argues that the court erred when it failed to consider the evidence in totality and, instead,

viewed each fact separately "in and of itself."

¶ 15    Defendant does not answer the State's argument that, even accepting the court's finding

regarding the reason for the traffic stop, the police had sufficient information to justify the

investigatory stop. Instead, defendant claims that the State's argument that de novo review

applies is inappropriate and that this case revolves around the trial court's credibility

determinations. Specifically, defendant argues that because the trial court found defendant's

testimony more credible than Officer Cunningham's on the issue of whether her grandson was

restrained in his car seat, Officer Cunningham's entire testimony was not credible, and the trial

court "may not" have believed "anything else he testified about."

¶ 16    We find that the record does not support defendant's argument that the trial court may

have rejected all of Officer Cunningham's testimony as incredible. The record shows that the

court singled out only the car seat testimony as incredible, expressly specifying, "On that issue I

find that Miss Yanez is more credible." The rest of Officer Cunningham's testimony was

uncontested, and the trial court relied on his testimony in setting out its findings as to why that

evidence was insufficient for the investigatory stop. Accordingly, we find defendant's argument

unpersuasive.




                                                  -8-
1-12-3364


¶ 17   Our review of the trial court's ruling on defendant's motion to quash and suppress

presents questions of both fact and law. People v. McCarty, 223 Ill. 2d 109, 148 (2006). The

court's factual findings will not be disturbed unless they are against the manifest weight of the

evidence, while the court's ruling on the motion is a question of law which we review de novo.

People v. Close, 238 Ill. 2d 497, 504 (2010).

¶ 18   The fourth amendment of the United States Constitution, which applies to the states

through the fourteenth amendment, protects all citizens from unreasonable searches and seizures

in their homes, effects and persons. U.S. Const., amend. IV. Encounters between police and

citizens have been divided by the courts into three tiers: (1) arrests, which must be supported by

probable cause; (2) brief investigative detentions, commonly referred to as "Terry stops," which

must be supported by a police officer's reasonable, articulable suspicion of criminal activity; and

(3) consensual encounters, which involve no detention or coercion by the police, and thus, do not

implicate fourth amendment interests. People v. Luedemann, 222 Ill. 2d 530, 544 (2006).

Vehicle stops are subject to the reasonableness requirement of the fourth amendment, which is

analyzed under the principles set forth by the United States Supreme Court in Terry v. Ohio, 392
U.S. 1 (1968). Close, 238 Ill. 2d at 505.

¶ 19   In Terry, the Supreme Court recognized that under certain circumstances, police may

approach a person to investigate possible criminal behavior even though they do not have

probable cause to make an arrest. People v. Scott, 148 Ill. 2d 479, 502 (1992). Police may

conduct an investigatory stop when they reasonably infer from the circumstances that the person

is committing, is about to commit, or has committed a criminal offense. 725 ILCS 5/107-14

(West 2012); Close, 238 Ill. 2d at 505. To justify an investigative stop, a police officer must

identify specific and articulable facts which, when taken together with natural inferences, make


                                                -9-
1-12-3364


the intrusion reasonable. Scott, 148 Ill. 2d at 503. These facts must justify more than a mere

inarticulate hunch, "but need not rise to the level of suspicion required for probable cause."

(Emphasis added.) Close, 238 Ill. 2d at 505.

¶ 20    Here, the record reveals that the trial court erroneously applied the probable cause

standard, rather than the reasonable suspicion standard, when it determined that the investigatory

stop of defendant was improper. The record shows that the trial court repeatedly referred to the

probable cause standard during closing arguments and while issuing its ruling. While specifying

the issue during closing arguments, the court noted that the police claimed their investigation of

defendant "added to the probable cause that they had for the stop." Moments later, the court

asked the prosecutor to discuss what she thought "the basis for probable cause was." In issuing

its ruling, the court stated "[a]nother basis of the officer's probable cause" was that the defendant

bought tape and rubber bands. Thereafter, the court stated that Officer Cunningham did not

testify about what type of drug activity defendant may have been involved in near the border,

and it found there was "insufficient evidence or information in the record for [it] to make a

decision as to how helpful that was to a finding of probable cause." Most significantly, the court

concluded, "As I consider all of the evidence, I cannot say that, even putting the evidence

together, it constitutes enough for probable cause. The officer did not see Miss Yanez engage in

any illegal activity."

¶ 21    The police did not need probable cause to stop defendant's vehicle, and they did not need

to observe her actually engaged in illegal activity. Under the Terry standard, which applies to

vehicle stops, the police needed reasonable suspicion, supported by specific and articulable facts,

that defendant was committing, about to commit, or had committed a criminal offense.




                                                - 10 -
1-12-3364


¶ 22   In addition to applying the reasonable suspicion standard, the trial court was also required

to consider the facts articulated by Officer Cunningham as a whole, rather than considering each

fact individually. When evaluating whether an officer was justified in making an investigatory

stop, the court "must consider 'the totality of the circumstances—the whole picture.' " United

States v. Sokolow, 490 U.S. 1, 8 (1989) (quoting United States v. Cortez, 449 U.S. 411, 417

(1981)). In Sokolow, DEA agents recovered 1,063 grams of cocaine from the defendant's carry-

on luggage after they stopped him at the Honolulu International Airport based on their suspicion

that he was a drug courier. Sokolow, 490 U.S. at 3. The facts articulated by the agents in support

of the stop included: (1) the defendant paid $2,100 cash for two airplane tickets from a roll of

$20 bills; (2) he traveled under an alias; (3) his destination was Miami, a source city for illegal

drugs; (4) he stayed in Miami for only 48 hours, although the round-trip flight from Honolulu to

Miami takes 20 hours; (5) he appeared nervous; and (6) he did not check any of his luggage.

Sokolow, 490 U.S. at 3. The Supreme Court found that, although not one of these facts "by

itself" was proof of criminal conduct, and could be consistent with innocent travel, "taken

together they amount to reasonable suspicion." Sokolow, 490 U.S. at 9. The court further stated

that there could be circumstances where entirely lawful conduct justifies suspicion of criminal

activity. Sokolow, 490 U.S. at 9 (citing Reid v. Georgia, 448 U.S. 438, 441 (1980)).

¶ 23   In this case, the record shows that the trial court considered the facts from Officer

Cunningham's testimony individually, rather than considering them together as a whole. The

court addressed each specific fact individually, and expressly found that each fact "in and of

itself" did not "mean anything," or in other words, did not establish that defendant was engaged

in criminal activity. For instance, the court found the fact that defendant took a cooler in and out

of her hotel room did "not necessarily mean anything in and of itself" because people who travel


                                                - 11 -
1-12-3364


often have coolers. The court also found that tape and rubber bands are "legal items" and the fact

that defendant purchased those items did "not mean that she was engaged in illegal activity." We

acknowledge that in conclusion, the court stated, "As I consider all of the evidence, I cannot say

that, even putting the evidence together, it constitutes enough for probable cause." However, we

find that this statement does not show that the court properly considered the totality of the

evidence because, although the court stated it considered the evidence together, it then applied

the incorrect standard of probable cause.

¶ 24   Under our de novo review, we find that the specific and articulable facts identified by

Officer Cunningham, when considered together as a whole, established that the police had

reasonable suspicion that defendant was engaged in criminal activity, which justified their

investigatory stop. Officer Cunningham testified that his unit in the narcotics division had

received information that a person from the border town of Mission, Texas, had checked into a

specific hotel near Midway Airport without advanced reservations and was registered as a day-

to-day guest. Further, a Chevrolet Silverado pickup truck with a specific Iowa license plate was

being driven by defendant, who was staying at the hotel, and the truck had been seen near the

Mexican border three days earlier. The DEA database listed defendant as being involved in a

narcotics trafficking organization and a money laundering organization, and she was suspected

of laundering money through businesses and distributing methamphetamine. In addition, the

police had previously followed defendant 2 ½ months earlier at which time they overheard a

telephone conversation which they believed was a coded narcotics conversation. During the

police surveillance, Officer Cunningham saw defendant moving a cooler that she took from her

hotel room, placed inside her truck, took inside a residence for two hours, and then returned to

her truck. Defendant also purchased rubber bands and yellow plastic tape, which are items


                                               - 12 -
1-12-3364


frequently used by money couriers and drug traffickers to band money and camouflage the scent

of narcotics.

¶ 25   The trial court was correct that, individually, each of these facts, "in and of itself," does

not demonstrate criminal activity. However, similar to Sokolaw, we find that when considered

together as a whole, the totality of the circumstances provided the police with the required

reasonable suspicion sufficient to conduct an investigatory stop of defendant.

¶ 26   Accordingly, we find that defendant's motion to quash her arrest and suppress the

evidence should have been denied, and we reverse the trial court's order granting that motion.

We remand this case to the circuit court of Cook County for further proceedings.

¶ 27   Reversed and remanded.




                                                - 13 -